Citation Nr: 1329584	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, 
Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

The Veteran served on active duty from January to February 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The record reflects the Veteran had requested a hearing 
before a Veterans Law Judge (VLJ) of the Board in 
conjunction with this appeal.  However, the VA Form 8 
(Certification to the Board) reflects the Veteran, through 
her attorney, withdrew this hearing request in February 
2013.  Thereafter, the Board requested clarification from 
the Veteran regarding whether she still desired a hearing, 
and an August 2013 statement was received formally 
withdrawing her hearing request.  See 38 C.F.R. 
§§ 20.702(e), 20.704(e) (2012).

For the reasons detailed below, the appeal is REMANDED to 
the Department of Veterans Affairs Regional Office.  VA will 
notify the appellant if further action is required.

In a June 2013 statement, the Veteran's attorney raised the 
issue of entitlement to a total rating based upon individual 
unemployability (TDIU).  The Board notes that the record 
available for review does not indicate the Veteran is 
currently service-connected for any disability, and that the 
attorney's contentions appear to be in regard to the 
severity of the psychiatric disorder.  Nevertheless, as the 
TDIU claim has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  






REMAND

VA has an obligation to notify claimants what information or 
evidence is needed to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, 
further development is required in order to comply with 
these duties.

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 
(Fed. Cir. 1996) (table).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders 
not noted on the entrance or enlistment examination, VA must 
show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In this case, the Veteran's psychiatric condition was 
clinically evaluated as normal on her January 2001 
enlistment examination and there were no such problems 
indicated on the concurrent Report of Medical History.  She 
received psychiatric treatment while on active duty, 
including discussions regarding family issues.  She was 
eventually diagnosed with PTSD, bipolar disorder, and 
borderline personality disorder, all of which were 
identified as having existed prior to enlistment (EPTE).  
Further, her service records reflect she received an 
administrative separation due to defective enlistment and 
induction due to erroneous enlistment as evidenced by PTSD, 
borderline personality disorder, and bipolar II disorder.

Despite the foregoing, the Board reiterates that no 
psychiatric disorder was noted at the time of entry into 
service.  Therefore, the Board finds that a remand is 
required in order to accord the Veteran a VA medical 
examination to address the nature and etiology of her 
current acquired psychiatric disorder.  See Harris v. West, 
203 F.3d 1347 (2000) (The evidence regarding whether a 
disability preexisted service may consist of a medical 
professional's after-the-fact opinion regarding the probable 
onset of the disease or condition); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  
As the issues of whether a psychiatric disorder pre-existed 
service and was aggravated therein involves complex medical 
issues, competent medical evidence is required to resolve 
the matter.  

The Board also notes that there are special rules regarding 
claims of PTSD based upon "fear of hostile military or 
terrorist activity" as defined by VA regulations (38 C.F.R. 
§ 3.304(f)(3)), and claims of PTSD based upon personal 
assault (38 C.F.R. § 3.304(f)(5)).  In this case, the 
Veteran has not identified any stressor based upon "fear of 
hostile military or terrorist activity" as defined by the VA 
regulation.  However, in an October 2007 statement she 
indicated that her current psychiatric disorder is due to 
events that occurred while on active duty, to include an 
incident where she fell asleep and was "awakened by yelling 
and kicking of the desk that I was sitting in..."  As such, it 
appears her claim of PTSD may be based upon in-service 
personal assault/harassment.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently observed that 38 C.F.R. § 
3.304(f)(5) specifically states that a medical opinion may 
be used to corroborate a personal-assault stressor, noting 
"medical opinion evidence may be submitted for use in 
determining whether the occurrence of a stressor is 
corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 
1382 (Fed. Cir. 2011) (Observing that the United States 
Court of Appeals for Veterans Claims (Court) erred when it 
determined that a medical opinion based on a post-service 
examination of a Veteran cannot be used to establish the 
occurrence of a stressor); see also Patton v. West, 12 Vet. 
App. 272, 280 (1999) (rejecting the requirement that 
"something more than medical nexus evidence is required for 
'credible supporting evidence' " in personal-assault cases).  
This further supports a remand for a VA medical examination 
in this case.

When a veteran's claim is based, at least in part, on a 
reported in-service personal assault/harassment, VA has a 
heightened notification obligation whereby it must (1) 
notify him of alternative forms of evidence that may serve 
to corroborate his account, to include the opinion of a 
medical professional, (2) suggest other potential sources of 
evidence, and (3) assist the Veteran submit evidence from 
alternative sources by providing additional time for such 
submission after an adequate notice letter has been 
provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi; 
Gallegos v. Peake, 22 Vet. App. 329 (2008).  The Board 
acknowledges that an October 2007 notification letter to the 
Veteran did discuss evidence that may be submitted in 
support of claims of PTSD based upon personal assault.  
Nevertheless, as a remand is otherwise required in this 
case, the Board finds that the Veteran should be provided 
with additional notification and opportunity to provide 
information regarding the reported in-service 
assault/harassment.

The record also reflects additional private treatment 
records were received from the Veteran's attorney in August 
2013.  Moreover, these records include a letter from the 
Social Security Administration (SSA) reflecting the Veteran 
was found to be eligible for disability benefits from that 
agency.  No SSA records appear to be on file, and the Court 
has long held that the duty to assist includes requesting 
information and records from the SSA which were relied upon 
in any disability determination.  Under the law, VA must 
attempt to obtain these reasonably identified records. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c); see also 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  
Accordingly, for this reason as well, the Board has no 
discretion and must remand the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification 
letter informing her of the information 
and evidence required to substantiate 
PTSD claims based on in-service personal 
assault or harassment in accordance with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b) and 38 C.F.R. § 3.304(f)(5).  
In particular, the notice must advise 
the Veteran that evidence from sources 
other than her service records and 
evidence of behavior changes may 
constitute credible supporting evidence 
of the in-service stressor.  She should 
also be requested to provide additional 
details regarding her reported in-
service stressor(s).

2.  Notify the Veteran that she may 
submit lay statements from herself and 
from other individuals who have first-
hand knowledge and/or were 
contemporaneously informed of her in-
service and post-service psychiatric 
symptoms.  The Veteran should be 
provided an appropriate amount of time 
to submit this lay evidence. 

3.  Obtain the names and addresses of 
all medical care providers who have 
treated the Veteran for psychiatric 
problems since October 2007.  After 
securing any necessary release, obtain 
those records not on file.

4.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

5.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded a VA 
psychiatric examination to determine the 
nature, onset and etiology of any 
psychiatric disability found to be 
present, which includes any psychiatric 
disability diagnosed since the Veteran 
filed her claim of service connection, 
e.g. bipolar disorder and PTSD.  The 
claims folder should be made available 
to and reviewed by the examiner and all 
necessary tests should be conducted and 
a diagnosis of PTSD must be ruled in or 
excluded.  

The examiner should state the likelihood 
that any psychiatric disability found to 
be present existed prior to service.  If 
the examiner concludes that psychiatric 
disability found to be present existed 
prior to service, the examiner should 
indicate that likelihood that the 
disability worsened during service.  If 
the examiner diagnoses the Veteran as 
having psychiatric disability that did not 
pre-exist service, the examiner must opine 
as to whether it is at least as likely as 
not that the condition is related to or 
had its onset during service.  

All findings and conclusions must be set 
forth in a legible report.

6.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in 
light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefit sought on 
appeal is not granted, issue the 
Veteran and her attorney a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

